Name: Commission Regulation (EEC) No 652/92 of 16 March 1992 amending Commission Regulation (EEC) No 147/91 defining and fixing the tolerance for quantity losses of agricultural products in public intervention storage
 Type: Regulation
 Subject Matter: trade policy;  agricultural activity; NA
 Date Published: nan

 Avis juridique important|31992R0652Commission Regulation (EEC) No 652/92 of 16 March 1992 amending Commission Regulation (EEC) No 147/91 defining and fixing the tolerance for quantity losses of agricultural products in public intervention storage Official Journal L 070 , 17/03/1992 P. 0005 - 0005 Finnish special edition: Chapter 3 Volume 41 P. 0093 Swedish special edition: Chapter 3 Volume 41 P. 0093 COMMISSION REGULATION (EEC) No 652/92 of 16 March 1992 amending Commission Regulation (EEC) No 147/91 defining and fixing the tolerance for quantity losses of agricultural products in public intervention storageTHE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3472/90 of 27 November 1990 laying down the factors to be taken into consideration in the annual accounts for the financing of intervention measures in the form of public storage by the European Agricultural Guidance and Guarantee Fund (EAGGF), Guarantee Section (1), and in particular Article 4 thereof, Whereas given the time necessary for processing leaf tobacco into processed tobacco it is possible that at the end of the financial year some quantities will still be undergoing processing; whereas, for the purpose of calculating allowable losses, the percentage must apply to all the quantities processed during the financial year, including those brought into use during the previous financial year; Whereas it is therefore necessary to amend Commission Regulation (EEC) No 147/91 (2) Article 2 (2) second paragraph to clarify the method of application of the specific coefficient for tobacco in circumstances where processing is undertaken and concluded during different exercises; Whereas the measures provided for in this Regulation are in accordance with the opinion of the EAGGF Committtee, HAS ADOPTED THIS REGULATION: Article 1 The following text is added to the second subparagraph of Article 2 (2) of Regulation (EEC) No 147/91: 'Moreover in the case of tobacco processing the percentage shall apply to the total quantities brought into use and processed in the course of the exercise in addition to the quantities brought into use during the previous exercise and processed during the current exercise'. Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. It shall apply from 1 January 1990. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 16 March 1992.For the Commission Ray MAC SHARRY Member of the Commission (1) OJ No L 337, 4. 12. 1990, p. 3. (2) OJ No L 17, 23. 1. 1991, p. 9.